Name: Commission Regulation (EEC) No 1981/87 of 6 July 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 187/6 Official Journal of the European Communities 7. 7. 87 COMMISSION REGULATION (EEC) No 1981/87 of 6 July 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1986 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 24a (3) thereof, Whereas the characteristic feature of double zero rape seed is a lower glucosinolate content, which facilitates its incorporation in feedingstuffs ; whereas the first subpara ­ graph of Article 3 (4) of Commission Regulation No 282/67/EEC on detailed rules for intervention for oil seeds (3), as last amended by Regulation (EEC) No 1808/85 (4), lays down a maximum authorized content of 20 micromoles per gram of seed of that description ; whereas, however, the second subparagraph of that para ­ graph provides for a temporary derogation until the end of the 1987/88 marketing year to enable operators to adjust to the new quality requirements ; whereas experience has shown that a further marketing year would be necessary for such an adjustment ; whereas the maximum permissible glucosinolate content in double zero rape seed of 35 micromoles per gram of seed should consequently be extended until the end of the 1988/89 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 3 (4) of Regulation No 282/67/EEC, ' 1986/87 and 1987/88 marketing years' is hereby replaced by '1986/87, 1987/88 and 1988/89 marketing years'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No 151 , 13 . 7 . 1967, p. 1 /67. 0 OJ No L 169, 29. 6. 1985, p. 76.